IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43057

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 455
                                                )
       Plaintiff-Respondent,                    )   Filed: March 30, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
JOHN ANTHONY SANCHEZ,                           )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Cheri C. Copsey, District Judge.

       Judgment of conviction and concurrent unified life sentences, with minimum
       periods of confinement of twenty-five years, for three counts of sexual battery of
       a minor child sixteen or seventeen years of age and being a persistent violator,
       affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       John Anthony Sanchez was found guilty of three counts of sexual battery of a minor child
sixteen or seventeen years of age, I.C. § 18-1508A, and being a persistent violator, I.C. § 19-
2514. The district court sentenced Sanchez to concurrent unified life terms, with minimum
periods of confinement of twenty-five years. Sanchez appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and

                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Sanchez’s judgment of conviction and sentences are affirmed.




                                                   2